DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied phrase(s) and exceeds 150 words. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses “a single unitary part” wherein it is unclear if this is the same as the “unitary part” mentioned in claim 1. For the purposes of examination, it will be assumed that they are the same. 
Claim 6 discloses “a single bearing”. It is unclear if this single bearing differs from the one or more bearings mentioned in claim 1. For the purposes of examination, this limitation will be interpreted as “the one or more bearings is a single bearing”. 
Claim 7 discloses “a front bearing” and “a rear bearing” wherein it is unclear if this differs from the one or more bearing of claim 1. For the purposes of examination, this limitation will be interpreted as “the one or more bearings comprise a front bearing and a rear bearing”. 
Claim 12 mentions “a unitary part” wherein it is unclear if this is the same unitary part mentioned in claim 1. For the purposes of examination, it will be assumed that they are the same. Claims 13-14 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi et al. (herein Negishi) (US 2011/0027112)Regarding Claim 1:In Figures 1A-5B Negishi discloses a canned motor pump (water pump) comprising: a housing (1, 2) comprising a body (1) and a motor casing (2); an electric motor (5, 61, 62) comprising a stator (62) and a rotor (5, 61) arranged within the motor casing (2, see Figure 1); a shaft (32) which extends along a central axis (central axis depicted in multiple figures by a dotted line), which is secured to the rotor (shaft 32 secured to impeller 31 and base member 5, see Figure 1) in rotation about the central axis (X1), and which has a front end (end attached to impeller 31 is at least partially outside the motor case 2) situated outside the motor casing (see Figure 1), within the body (1) of the housing (see Figure 1); and a wheel (31) which is located at the front end of the shaft (see Figure 1), which is secured to the shaft (32) in rotation about the central axis Regarding Claim 2:In Figures 1A-5B Negishi discloses the canned motor pump, wherein the shaft (50) and the wheel (60) integrally constitute a single unitary part (as stated in paragraph [0034], the shaft 32 can be press fit to the metal part of the impeller 31 to integrally form a single unitary piece).NOTE: The phrase “single unitary part” is not equivalent to a monolithic member, wherein such a monolith would be formed from a single material and would have no discernable attachment points. Unitary is generally defined as forming a single unit, such as from parts inseparably tightly attached to each other (for example by press-fit).Regarding Claim 6:In Figures 1A-5B Negishi discloses the canned motor pump, wherein the one or more bearings is a single bearing (4) supporting the shaft (32) radially to the central axis for .
Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al. (herein Tajima) (US 2010/0226803)Regarding Claim 1:In Figure 1 Tajima discloses a canned motor pump (1) comprising: a housing (3) comprising a body (3a) and a motor casing (12a); an electric motor (three phase motor 11) comprising a stator (13) and a rotor (16) arranged within the motor casing (12a); a shaft (5) which extends along a central axis (shaft extends along a central axis as seen in Figure 1), which is secured to the rotor (via 20b) in rotation about the central axis, and which has a front end (end at hole10) situated outside the motor casing (12a), within the body (3a) of the housing (as seen in Figure 1); and a wheel (impeller 4) which is located at the front end (10) of the shaft (5), which is secured to the shaft (5) in rotation about the central axis (see paragraph [0029]), and which has a hydraulic profile suitable for moving a fluid (water) within the body (3a); the rotor (16), the shaft (5) and the wheel (4) forming a rotary assembly (see Figure 1); and within the rotary assembly, only the shaft (50) is supported by one or more bearings (shaft supported by two bushings 18), thus guiding the rotary assembly in rotation (see paragraph [0018]); wherein the shaft (5) and the wheel (4) constitute at least partly a unitary part (as stated in paragraph [0029]: “The metal drive shaft 5 in a hollow cylindrical form is press-fitted into the hole 10 and secured in place so that the drive shaft 5 and the impeller 4 rotate integrally.” This integral formation of the impeller with the shaft via press fit forms a unitary member).Regarding Claim 7:Regarding Claim 8:In Figure 1 Tajima discloses a canned motor pump (1), wherein the electric motor (20) is constructed according to synchronous motor technology (disclosed as a three phase AC motor which operates as a synchronous motor) with magnets (21) at the rotor (16).Regarding Claim 9:In Figure 1 Tajima discloses a canned motor pump (1), wherein the stator (13), comprising an electromagnetic core (13) and a winding (14) has an inner surface entirely enveloped in a non-metallic material (as stated in paragraph [0038]: “the entire surface other than the claw portions 13d is molded with a non-magnetic resin material 19”, see Figures 2A-2C), facing the rotor (40) and in contact with the fluid (cooling water) circulating within the motor casing (as stated in paragraph [0062] the stator cores are sealed to prevent cooling water leakage indicating that the non-magnetic resin material is in contact with the fluid circulating within the motor casing 12a).Regarding Claim 10: In Figure 1 Tajima discloses a canned motor pump (1), wherein the stator (13) is embedded in a sealed resin coating (resin coating disclosed in paragraph [0038]), at least along the inner surface (as stated in paragraph [0038]: “the entire surface other than the claw portions 13d is molded with a non-magnetic resin material 19”, which Regarding Claim 11: In Figure 1 Tajima discloses a canned motor pump (1), wherein the canned motor pump (1) is a centrifugal pump (see paragraph [0027]), the hydraulic profile of the wheel  (4) being suitable for the transmission of energy by the centrifugation of fluid (see paragraph [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (herein Tajima) (US 2010/0226803)  in view of Vedula et al. (herein Vedula) (US 2014/0169971)Regarding Claims 2 and 3:In Figures 1 Tajima discloses the canned motor pump, wherein the shaft (5) and the wheel (4) integrally constitute a single unitary part (as stated in paragraph [0029], the shaft 5 is  press fit to the impeller 4 to integrally form a single unitary piece) (per claim 2). The impeller (4) comprises a central portion (at 10) which is located on the central axis and belongs to the unitary part (see Figure 1). NOTE: The phrase “single unitary part” is not equivalent to a monolithic member. However, in the interest of expediting prosecution, a narrower interpretation of the Regarding Claim 4: In Figure 1 Tajima discloses a canned motor pump (1), wherein the central part (at 10) forms an inducer (the central part helps induce centrifugal flow).Regarding Claim 5: Regarding Claim 12: Tajima as modified by Vedula as proposed above in the rejection of claims 2 and 3 (which applies to this claim as well) would involve an additive manufacturing process wherein said additive manufacturing could include additive fabrication or sintering (see Vedula’s paragraph [0002]).Regarding Claim 13: Tajima as modified by Vedula as proposed above in the rejection of claims 2 and 3 (which applies to this claim as well) would involve an additive manufacturing process that includes additive fabrication (layerwise 3D printing is a form of additive fabrication as described in Vedula’s paragraph [0026]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (herein Tajima) (US 2010/0226803)  in view of Ishiguro (US 2011/0293448)Tajima fails to disclose a manufacturing method wherein the shaft and the wheel are at least partially manufactured in the form of a unitary part using a combination of several techniques.  However, in paragraphs [0018] and [0021], Ishiguro discloses manufacturing a wheel (20) and a shaft (30) integrally molded together with a mold (M, see Figure 3) to form a unitary part using a material that has high heat resistance and high rigidity. Hence, based on Ishiguro’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (herein Tajima) (US 2010/0226803) in view of Ishiguro (US 2011/0293448)  in further view of Suh (US 2014/0044982)Tajima as modified by Ishiguro discloses the fabrication of the unitary part within a cavity of a mold, wherein the cavity corresponds to the unitary part (as depicted in Ishiguro’s Figure 3 wherein the mold M comprises a cavity corresponding to the unitary part). However, there is no mention regarding whether this mold is formed from additive fabrication. Nevertheless, in paragraph [0006] Suh discloses: “the emergence of additive fabrication (AF) technologies able to make geometrically complex metal parts and molds directly from 3-dimensional (3D) CAD data.” Hence, based on Suh’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have manufactured the mold used in the process to manufacture the unitary piece, from an additive fabrication process as taught by Suh since doing so would be obvious to try and would yield predictable results. Furthermore, additive fabrication can produce complex shapes rather easily thereby potentially reducing the time taken to manufacture the mold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant canned pumps and methods of manufacturing pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746